Citation Nr: 1505144	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to nonservice-connected pension benefits prior to September 24, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1965 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the appellant's claim for pension benefits on the basis that his countable income exceeded the maximum annual pension rate.

A review of the record shows that, while this appeal was pending, in September 2010, the appellant submitted a claim for special monthly pension based on the need for the regular aid and attendance of another person.  In a May 2011 rating decision, the RO granted special monthly pension, effective September 24, 2010, which was the date of receipt of the appellant's claim.  Payment of special monthly pension commenced on October 1, 2010, and the appellant has remained in receipt of special monthly pension since that time.  See 38 C.F.R. § 3.31 (2014).  The record shows that the appellant did not appeal the effective date assigned by the RO for the award of his special monthly pension, nor did he seek special monthly pension prior to September 24, 2010.  Thus, in this appeal, the Board's consideration of the appellant's entitlement to pension will be limited to the period prior to September 24, 2010, as special monthly pension is the greater benefit.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as his Virtual VA and VBMS folders.  Except for January 2015 written arguments from his representative, the records in the appellant's electronic VA files are currently duplicative of the information contained in the paper claims folder.

In connection with his appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In September 2011, however, the appellant withdrew his hearing request and asked that the Board consider his appeal based on the evidence of record.  

FINDINGS OF FACT

Prior to September 24, 2010, the appellant's countable income exceeded the maximum annual pension rate for a veteran with one dependent.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits prior to September 24, 2010, have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.3, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a July 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  This letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action, including soliciting the necessary income and expense information.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Neither the appellant nor his representative has argued otherwise.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.
Background

On June 23, 2008, the appellant's application for pension benefits was received by VA.  On his application, the appellant reported monthly Social Security income of $1,295.  He indicated that he had no family income from any other source.  The appellant also reported that he had paid various medical expenses in the past year, consisting of $133.16 for prescriptions in August 2007; $335 for doctor visits and $10 for prescriptions on June 9, 2008; and $116 for a doctor visit on June 16, 2008.  On his application, the appellant expressly indicated that he was not seeking special monthly pension based on the need for the regular assistance of another person.  

In an October 2008 rating decision, the RO granted entitlement to nonservice-connected pension, effective June 23, 2008, which was the date of receipt of the appellant's claim.  In an October 2008 letter, however, the RO explained that, although the appellant had been determined eligible for nonservice-connected pension, the benefits was not payable because his annual income ($15,540), exceeded the maximum annual pension rate ($14,643).

The appellant appealed the RO's determination, arguing that if his medical expenses were deducted, his income was below the maximum annual pension rate.  

In support of his appeal, the appellant submitted additional medical expense reports.  In a November 2008 report, the appellant indicated that he had paid $173.38 for prescriptions in October 2008.  In June 2009 report, the appellant indicated that he had paid an additional $734.30 for medical copays and prescriptions between December 2008 and June 2009.  



Applicable Law

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3) (2014).

Payments of VA nonservice-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2014).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2014).

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.262 (2014).  

In determining the initial award entitlement, the monthly rate of pension payable shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a) (2014).  The initial period is defined as the period extending from the effective date of the award through the end of the month that is 12 months from the month during which pension entitlement arose.  See VA's Adjudication Procedures Manual, M21-1MR, Part V, Subpart iii, 1.E.34(a).  

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2014).

As set forth above, the effective date of the appellant's basic entitlement to pension is June 23, 2008, the date his claim was received by VA.  Effective December 1, 2007, the applicable maximum allowable pension rate (MAPR) was $14,643.  Effective December 1, 2008, the MAPR increased to $15,493.  There was no cost of living increase the following year, and the MAPR remained $15,493, effective December 1, 2009.  See M21-1, part I, Appendix B.


Analysis

After carefully considering the available evidence, the Board finds that the criteria for entitlement to nonservice-connected pension benefits have not been met prior to September 24, 2010, as the appellant's income exceed the maximum annual pension rate, even with consideration of his eligible unreimbursed medical expenses.  

As set forth above, during the initial period from June 23, 2008, to June 22, 2009, the appellant reported monthly Social Security income of $1,295, or $15,540 annually.  This exceeds the applicable MAPRs of $14,643 (effective from June 23, 2008, to November 30, 2008), and $15,493 (effective from December 1, 2008).  

Although the appellant reported paying various medical expenses between August 2007 and June 16, 2008, these expenses unfortunately cannot be considered, as they were paid prior to the applicable twelve month annualization period.  38 C.F.R. § 3.262.  The Board has considered the other medical expenses reported by the appellant during this period, consisting of $173.38 for prescriptions in October 2008.  Because this amount does not exceed five percent of the applicable MAPR (or $732), however, it cannot be excluded from his countable income during this annualization period.  38 C.F.R. § 3.262.  

Similarly, the Board has considered the unreimbursed medical expenses reported by the appellant during the next annualization period which totaled $734.30 for medical copays and prescriptions paid between December 2008 and June 2009.  Again, however, because these expenses do not exceed five percent of the applicable MAPR (or $775), they cannot be cannot be excluded from his countable income during the following annualization period.  38 C.F.R. § 3.262.  

Thus, while the Board empathizes with the financial difficulties reported by the appellant, given the evidence of record regarding his countable income and exclusions, there is no basis upon which to award nonservice-connected pension benefits prior to September 24, 2010, when the appellant became eligible for the greater benefit of special monthly pension.  In summary, the appellant's income exceeded the statutory limits for pension purposes prior to that time, and he was therefore not legally entitled to pension benefits.


ORDER

Entitlement to nonservice-connected pension benefits prior to September 24, 2010, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


